Citation Nr: 1022502	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-13 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for right lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1966 to August 1970 with additional inactive 
duty service in the Army Reserves.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2009.  A transcript of 
the hearing is associated with the claims file. 

In September 2009, the Board remanded this case for further 
development including issuance of notice in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) and 
association of additional VA treatment records with the 
claims folder, specifically the results of the July 2009 
nerve conduction study.  The Board notes that two days after 
this remand was issued, the United States Court of Appeals, 
Federal Circuit, reversed the Veterans Court's decision in 
Vazquez-Flores, finding that VA is not required to tailor § 
5103(a) notice to individual Veterans or to notify them that 
they may present evidence showing the effect that worsening 
of a service-connected disability has on their employment and 
daily life for proper claims adjudication.  In light of this 
change, the notice issued to the Veteran in September 2009, 
which conformed to the requirements of the new Vazquez-Flores 
decision, is found to be in compliance with this remand.  
Also in compliance with that remand, VA has associated 
additional VA treatment records including the July 2009 
neurological examination.

The issue of entitlement to compensation for bladder or bowel 
impairment as a neurologic abnormality associated with the 
Veteran's service connected low back disability has been 
raised by the record, specifically by the VA treatment 
records that discuss the Veteran's bladder and bowel 
symptoms, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.	For the period from July 31, 2006 to January 27, 2009, the 
Veteran's service connected right lumbar radiculopathy was 
characterized by pain and occasional numbness.

2.	For the period from January 28, 2009, the Veteran's 
service connected right lumbar radiculopathy is 
characterized by numbness, weakness and an abnormal gait, 
but not by marked muscle atrophy.


CONCLUSION OF LAW

1.	For the period from July 31, 2006 to January 27, 2009, the 
criteria for an evaluation in excess of 10 percent for 
service connected for right lumbar radiculopathy are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.124a, Diagnostic Code 8620 (2009).

2.	For the period from January 28, 2009, the criteria for an 
evaluation of 40 percent, but no more, for service 
connected for right lumbar radiculopathy are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8620 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  The notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  These notice 
requirements apply to all five elements of a service 
connection claim, including disability ratings and effective 
dates.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  
This notice must be provided prior to the initial decision on 
a claim for VA benefits.  Mayfield v. Nicholson, 444 F. 3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by a 
subsequent content-complying notice and readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

The Veteran was provided VCAA notice in a September 2009 
letter.  This letter informed the Veteran of the types of 
evidence not of record needed to substantiate his claims, the 
division of responsibility between the Veteran and VA for 
obtaining the required evidence and how the disability 
ratings and effective dates are assigned.  The RO sent the 
Veteran a SSOC in November 2009.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, VA medical examination results, Social 
Security Administration records, and statements of the 
Veteran and his representatives have been associated with the 
record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues 
on appeal, and that VA has satisfied the duty to assist.

Analysis

The Board notes that the Veteran was service connected for a 
low back condition in January 1976, evaluated as 10 percent 
disabling.  In a June 2006 rating decision, this rating was 
increased to 20 percent, effective August 23, 2005, and 
recharacterized as degenerative disc disease with herniated 
nucleus pulposus at L2-L3 and diffuse bulging L4-L5 and L5-S1 
and L5-S1 radiculopathy, right side.  In a May 2007 rating 
decision, the Veteran was granted separate service connection 
for right lumbar radiculopathy and assigned a 10 percent 
disability evaluation, effective July 31, 2006, under 
Diagnostic Code 8620.  38 C.F.R. § 4.124a.  The Veteran 
appealed that decision.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Diagnostic Code 8620 addresses the criteria for evaluating 
neuritis of the sciatic nerve, which is consistent with the 
criteria for evaluating degrees of paralysis as set forth in 
DC 8520.  To establish a 20 percent rating, the Veteran's 
right lumbar radiculopathy must be moderate.  38 C.F.R. § 
4.124a.  To establish a 40 percent rating, the Veteran's 
right lumbar radiculopathy must be moderately severe.  Id.

July 31, 2006 to January 27, 2009

VA treatment records consistently show complaints of pain 
radiating down the Veteran's leg.  VA treatment records from 
July 2006 show complaints of right lower extremity 
radiculopathy.  The Veteran reported pain, but denied 
weakness, numbness, and bladder or bowel dysfunction.  VA 
treatment records from August 2006 note a steady gait and no 
gross atrophy of the muscles of the lower extremities.  A VA 
physical examination in April 2007 found mild atrophy of the 
left quadriceps, but no other muscle.
 
April 2007 physical examination found mild atrophy of the 
left quadriceps, but no other muscle.

In October 2007, the Veteran underwent a VA spine 
examination.  At that time the Veteran complained of low back 
pain that radiated down his left leg.  He reported numbness 
in his left lower extremity and some occasional bladder and 
bowel complaints.  Neurological examination found mild 
deficit to upper part of right thigh ill defined.  

In July 2008, the Veteran was given a neurological 
examination by a VA physician.  His mental status was alert 
and oriented with calculations, general knowledge, and memory 
intact.  Cranial nerves II-XII were intact.  Sensory was 
normal to all three modalities.  His reflexes were active and 
equal with no pathological reflexes detected.  His 
coordination and gait were within normal limits.  He had no 
obvious focal motor weakness, atrophy or fasciculations.  His 
range of motion was limited.

VA treatment records from October 2008 show complaints of 
numbness and swelling of the Veteran's left leg.

Based on the above, the Board finds that the Veteran's right 
lumbar radiculopathy met or most nearly approximated the 
criteria for a 10 percent rating under DC 8620, for the 
period prior from July 31, 2006 to January 27, 2009.  
38 C.F.R. § 4.124a.  The evidence above does not show the 
Veteran's right lumbar radiculopathy symptoms as meeting or 
nearly approximating the criteria for a 20 percent rating, 
since the evidence does not indicate the Veteran's right 
lumbar radiculopathy is characterized by moderate symptoms.  
For these reasons, the Board determines that preponderance of 
the evidence against the assignment of an evaluation in 
excess of 10 percent for the Veteran's right lumbar 
radiculopathy for the period prior from July 31, 2006 to 
January 27, 2009.  38 C.F.R. § 4.7.

January 28, 2009, and After

Under Fenderson, separate ratings can be established for 
separate periods of time based on the evidence at the time.  
12 Vet App 119 (1999).

On January 28, 2009, the Veteran underwent a VA medical 
examination in conjunction with this claim.  The claims file 
was not available to the examiner and therefore not reviewed.  
At that time, the Veteran complained of near-constant pain in 
his low back that radiated into both lower extremities.  He 
also complained of numbness and weakness in both lower 
extremities.  The Veteran used a cane to ambulate.  His range 
of motion was limited and he experienced muscle spasms.  The 
examiner opined that the Veteran had recurrent low back pain 
and lumbar radiculopathy, which was moderately severe in 
degree and recurring from time to time.  There was no focal 
motor or sensory deficit detected.

At his June 2009 hearing, the Veteran's representative argued 
that his right lumbar radiculopathy was insufficiently 
compensated because its symptoms included both numbness from 
nerve impingement and edema in the legs.  As edema is a 
symptom, not a disability itself; therefore separate 
compensation for edema is not available.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) (symptoms alone, without a 
diagnosed or identifiable underlying malady or condition, do 
not in and of themselves constitute a disability for which 
service connection may be granted).  The Veteran testified 
that he was in constant pain, his feet swell daily and he 
gets numbness in his legs.  His legs tingle.  He uses a cane 
to get around.  It's more difficult for him to get around in 
the afternoon.

Based on the above, specifically the January 2009 examiner's 
classification of his lumbar radiculopathy as moderately 
severe, the Board finds that the Veteran's right lumbar 
radiculopathy met or most nearly approximated the criteria 
for a 40 percent rating under DC 8620.  38 C.F.R. § 4.124a.  
The evidence above does not show the Veteran's right lumbar 
radiculopathy symptoms as meeting or nearly approximating the 
criteria for a 60 percent rating, since the evidence does not 
indicate the Veteran's right lumbar radiculopathy is 
characterized by marked muscle atrophy.  For these reasons, 
the Board determines that preponderance of the evidence is in 
favor of the assignment of an evaluation of 40 percent, but 
no more, for the Veteran's right lumbar radiculopathy.  38 
C.F.R. § 4.7.



Extraschedular Ratings

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent, or indeed 
any, periods of hospitalization because of the service-
connected disability in question, nor does it reflect 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  ++.  Some 
impairment to employment is expected and contemplated in the 
10 percent and 40 percent evaluations.  38 U.S.C.A. § 1155 
(stating that disability ratings are intended to represent 
the average impairment of earning capacity resulting from 
disability).  Thus, the evidence of record does not reflect 
any factor which takes the Veteran outside of the norm, or 
which presents an exceptional case where the currently 
assigned staged ratings are found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not meet.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent prior to January 28, 2009, for right lumbar 
radiculopathy is denied.

Entitlement to an initial evaluation of 40 percent, but no 
more, for right lumbar radiculopathy from January 28, 2009, 
is allowed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


